Walton, J.
One of the provisions of the act of 1887, chapter 140, (amendatory of the liquor law) declares that payment of the United States special tax as a liquor seller, shall be held to he prima facie evidence that the one paying the tax isa common seller of intoxicating liquors. What is the meaning of this provision? Does it impose upon the court the duty of instructing the jury, as matter of law, that proof of such payment will make it their duty to find the defendant guilty, whether they believe him to be so or not? It is a sufficient answer to say that a jury cannot be so instructed in any criminal case. The right of trial by jury is guaranteed by the Constitution, and it is not within the province of the legislature to enact a law which will destroy *61or materially impair the right. The very essence of "trial by jury” is the right of each juror to weigh the evidence for himself, and in the exercise of his own reasoning faculties, determine whether or not the facts involved in the issue are proved. And if this right is taken from the juror — if he is not allowed to weigh the evidence for himself — is not allowed to use his own reasoning faculties, but, on the contrary, is obliged to accept the evidence at the weight which others have affixed to it, and to return and affirm a verdict which ho does not believe to be true, or of the truth of which he has reasonable doubts — then, very clearly, the substance, the very essence of " trial by jury ” will be taken away, and its form only will remain. And if the enactment under consideration must be construed as having this effect, then, very clearly, it is unconstitutional and void.
But we do not think it is necessary so to construe it. We have many similar statutes, in some of which the words used are " prima facie evidence,” and in others the words are "presumptive evidence.” We cannot doubt that these phrases are intended to convey the same idea. Thus, the possession of a dead bird at certain seasons of the year, and the possession of a mutilated, uncooked lobster, are declared to be prima facie evidence that the former was unlawfully killed, and that the latter was less than ten and a half inches long when taken : while the possession of a salmon less than nine inches in length, or of a trout less than five inches in length, is declared to be presumptive evidence that they were unlawfully taken. Similar provisions exist with respect to the possession of the carcasses of moose and deer at those seasons of the year when it is unlawful to hunt or kill them.
Can it be doubted that these provisions all mean the same thing ? We think not. And we are not aware that either of them has ever been construed as making it obligatory upon the jury to find a defendant guilty, whether they believe him to be so or not. They mean that such evidence is competent and sufficient to justify a jury in finding a defendant guilty, provided it does, in fact, satisfy them of his guilt beyond a reasonable doubt, and not otherwise. It would not bo just to the members of the legislature to suppose that, by any of these enactments, they intended to *62make it obligatory upon the jury to find a defendant guilty, whether they believe him to be so or not. It is a well settled rule of construction that, if a statute is susceptible of two interpretations, and one of the interpretations will render the statute unconstitutional and the other will not, the latter should be adopted. If it be thought that these statutes, and especially the one now under consideration, if construed as above indicated, add nothing to the weight of such evidence, it will be well to I'emember that declaratory statutes are not uncommon, and that they are not always useless. They often serve to remove doubts and to give certainty and stability to a rule of law, which it did not before possess ; and that, in these particulars, the act under consideration may be regarded as a wise and useful enactment.
The ruling of the justice of the superior court not being in harmony with this interpretation of the statute, the exceptions must be sustained and a new trial granted. But the motion is not properly before us. Motions for new trials in criminal cases, tried in either of the superior courts, are to be heard and finally determined by the justices thereof. R. S., c. 77, § 82.' And, although this is a- proceeding against the liquor only, still it must be regarded as a criminal case. State v. Robinson, 49 Maine, 285.

Exceptions sustained and a new trial granted.

Peters, C. J., Yirgin, Libbet, Foster and Hasicell, JJ., concurred.